345 F.2d 1012
John P. WRIGHT, Special Agent, Internal Revenue Service,v.C. Galen DETWILER, as Secretary of New Enterprise Stone and Lime Company, Inc., Appellant.
No. 15132.
United States Court of Appeals Third Circuit.
Argued April 22, 1965.
Decided May 27, 1965.

Appeal from the United States District Court for the Western District of Pennsylvania; Joseph P. Willson, Judge.
Michael vonMoschzisker and Wolf, Block, Schorr & Solis-Cohen, Philadelphia, Pa., for appellant.
Burton Berkley, Tax Division, Department of Justice, Washington, D. C. (Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Joseph M. Howard, Attorneys, Department of Justice, Washington, D. C., Gustave Diamond, U. S. Atty., James P. McKenna, Jr., Asst. U. S. Atty., on the brief), for appellee.
Before McLAUGHLIN, STALEY and SMITH, Circuit Judges.
PER CURIAM.


1
The opinion of Judge Willson in the district court, 241 F.Supp. 753 is without error and properly disposes of the Internal Revenue Service subpoena involved.


2
The order of the district court will be affirmed.